Citation Nr: 1810258	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-02 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for a dental condition. 

3.  Entitlement to service connection for a bilateral eye condition.

4.  Entitlement to service connection for a right leg disability (previously claimed as a right leg fracture).

5.  Entitlement to a rating in excess of 10 percent for a scar on the left middle finger. 

6.  Entitlement to a rating in excess of 10 percent for residuals, status-post amputation of the distal phalanx, left middle finger.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active service from July 1956 to July 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a February 2012 and April 2012 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO).

In August 2014, the Board remanded the appeal to the Agency of Jurisdiction (AOJ) to schedule the Veteran for a videoconference hearing.  In August 2016, the Veteran testified before the undersigned.  A transcript of the proceedings has been associated with the record.  In January 2017, the Board remanded the appeal to the AOJ for additional evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).



FINDING OF FACT

In a December 2017 statement, the Veteran withdrew his appeal pertaining to all of the issues before the Board.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to service connection for a bilateral hearing loss disability have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to service connection for a dental condition have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to service connection for a bilateral eye condition have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to service connection for a right leg disability (previously claimed as a right leg fracture) have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to a rating in excess of 10 percent for a scar on the left middle finger have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

6.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to a rating in excess of 10 percent for residuals, status-post amputation of the distal phalanx, left middle finger have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In a December 2017 statement, the Veteran withdrew his appeal pertaining to all of the issues before the Board.  Specifically, he wrote "I'M NOT APPEALING ANYTHING."  Hence, there remains no allegation of error of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review these issues, and they are dismissed.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is dismissed. 

Entitlement to service connection for a dental condition is dismissed. 

Entitlement to service connection for a bilateral eye condition is dismissed.

Entitlement to service connection for a right leg disability (previously claimed as a right leg fracture) is dismissed.

Entitlement to a rating in excess of 10 percent for a scar on the left middle finger is dismissed. 

Entitlement to a rating in excess of 10 percent for residuals, status-post amputation 

of the distal phalanx, left middle finger is dismissed.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


